Case 4:20-cv-01195 Document 9-2 Filed on 05/20/20 in TXSD Page 1 of 8




      EXHIBIT 2
        Case 4:20-cv-01195 Document 9-2 Filed on 05/20/20 in TXSD Page 2 of 8




   GENERAL TERMS AND CONDITIONS FOR THE SALE OF MARINE BUNKER FUELS AND LUBRICANTS


                                               NOVEMBER 29TH, 2019

1.00     INTRODUCTORY            These terms and conditions, are the general standard terms and conditions under
which each of the companies stated in the Schedule below (each one hereinafter referred to herein as the “Company”
is prepared to enter agreement (the “Agreement”) with another party (the “Buyer”) to supply to the Buyer marine
bunkers, and/or lubricants and/or other products. These terms and conditions are referred to herebelow as “these
Conditions”. Each Agreement for the sale of Products (as hereinafter defined) shall be governed by the specific terms
negotiated and agreed between the Company and the Buyer as evidenced by the Company’s nomination
confirmation sent by facsimile or e-mail message (the “Nomination Confirmation”) and by these Conditions; in the
event of any conflict between these Conditions and the terms of the Nomination Confirmation, the terms of the latter
shall prevail.

2.00     DEFINITIONS
2.01     Agreement As defined in Clause 1.00 above.
2.02     Basic Cost The basic cost of Product calculated by multiplying the Unit Price by the quantity of Product
delivered to the Vessel.
2.03     Nomination Confirmation As defined in clause 1.00 above. The Nomination Confirmation dispatched by
the Company prior to delivery and not contested in writing by the Buyer clearly before the delivery of the Product to
the Vessel, shall be conclusive evidence, among others, of (i) the order for the Product placed by the Buyer, (ii) the
identity of the Buyer and (iii) the price and other details of the delivery of the Product. All the party(ies) stated in the
relevant Bunker Nomination as buyer(s) shall be deemed to be the Buyer of the respective Product on a joint and
several basis, without prejudice to the other terms and conditions of this Agreement.
2.04     Buyer Jointly and severally, in any event the registered and the disponent owner of the Vessel, including
any lessor and (as the case may be) the manager of the Vessel, her demise/bareboat charterer, lessee and any
other party which has contracted with the Company for the particular supply of Product and is stated as a buyer in
the Nomination Confirmation. The manager of a Vessel shall, unless it otherwise expressly advises the Company in
writing before the latter despatches its Nomination Confirmation, be deemed as acting for the owner of the Vessel
and on its own behalf, on a joint and several basis.
2.05     Company Includes in addition to the Company itself, its servants, agents, assigns, sub contractors, and any
and all other persons acting under the Company’s instructions in fulfilment, compliance or observance of this
Agreement, unless the context otherwise requires.
2.06     Delivery As defined in Clause 8.00 below.
2.07     Due Date The date specified in the Nomination Confirmation for payment of the Price and all other fees,
costs, charges and like items.
2.08     Gender, Singular and Plural Unless the context otherwise requires, all references in these Conditions to
one gender shall be deemed to include all others and references to the singular shall be deemed to include the plural
vice versa.
2.09     Physical Supplier The party which physically supplies the Product to the Vessel together with that party’s
servants, agents, successors, sub-contractors and assigns. The Physical Supplier may be the Company or any other
party whatsoever.
2.10     Port of Supply The port or other readily identifiable geographical location specified in the Nomination
Confirmation wherein or adjacent to which is the Point of Delivery.
2.11     Point of Delivery The precise place at which Delivery is to be effected as provided in the Nomination
Confirmation or as thereafter confirmed, advised or revised by the Company or the Physical Supplier being a berth,
mooring, anchorage or other point within, adjacent to or associated with the Port of Supply.
2.12     Price As defined in Clause 11.00 below.
2.13     Product The fuels, bunkers, oils, lubricants, goods, items, equipment and materials of whatever type and
description as specified in the Nomination Confirmation.
2.14     Unit Price The rate of cost in United States Dollars (or such other currency as expressly specified in the
Nomination Confirmation) per metric tonne (or such other unit of measurement as expressly specified in the
Nomination Confirmation) or Product as specified in the Nomination Confirmation.
2.15     Vessel The vessel, ship or craft duly nominated to receive Product as specified in the Nomination
Confirmation.
2.16     Written, in Writing and Notice Any requirement for written communication including the giving of any notice
may be fulfilled by the use of letter-post, courier, facsimile transmission or any other medium which produces a
tangible result for the intended recipient. The communication shall be deemed to have been given and received
upon completion of transmission for any electrical or electronic medium, within two working days of dispatch for first
        Case 4:20-cv-01195 Document 9-2 Filed on 05/20/20 in TXSD Page 3 of 8
class inland letter-post, within five working days of dispatch for second class inland letter-post and air mail and on
the expiry of the declared or guaranteed time for delivery of any courier or monitored service.

3.00    HEADINGS The use of headings and explanatory notes is for convenience and elucidation only.

4.00     ENTIRETY AND VALIDITY These Conditions together with the Nomination Confirmation constitute the
entire Agreement. No derogation, addition or amendment to the Agreement shall be of any force or effect unless
and until expressly confirmed in writing by the Company. If any provision of the Agreement shall to any extent be
invalid or unenforceable the remainder of the terms of the Agreement shall not be affected thereby.

5.00     FORCE MAJEURE The Company shall not be liable for any failure to fulfil any term or condition of the
Agreement if fulfilment has been delayed, hindered or prevented by any circumstances whatsoever which are not
within the immediate control of the Company including but without limiting the generality of the foregoing, any strike,
lockout or labour dispute or reasonable apprehension thereof, any governmental order, request or restriction, any
limitation restriction or interruption to existing or contemplated sources of supply of Product or the means of supply
thereof.

6.00     BROKERS AND AGENTS
6.01     Unless the party with whom the Company is corresponding specifically declares to the Company prior to
dispatch by the Company of the Nomination Confirmation that the party with whom the Company is corresponding is
not the Buyer and at the same time provides to the Company the full name and address of the Buyer, then the party
with whom the Company is corresponding shall be deemed to be the Buyer.
6.02     Without prejudice to the provisions of clause 6.01 in the event that the party with whom the Company is
corresponding is an agent of the Buyer, then the party with whom the Company is corresponding shall be jointly and
severably liable with the Buyer to perform all the Buyer’s obligations under the Agreement notwithstanding that the
party with whom the Company is corresponding purports to contract as a mere agent.
6.03     In any event the registered and disponent Owners and the Managers of the Vessel shall always be
responsible jointly and severally with any other liable party.

7.00     ASSINGMENT The Buyer shall not assign its interest (rights and/or obligations) in the Agreement without
the prior express written approval of the Company. The Company may assign its rights and/or obligations under the
Agreement and shall thereafter give notice thereof to the Buyer in writing.

8.00       DELIVERY
8.01       Allocation If the Company at any time and for any reason, believes that there may be a shortage of Product
at the Port of Supply it may allocate its available and anticipated supply of Product among its Buyers in such a manner
as it may in its absolute discretion determine.
8.02       Restrictions The Company shall not be required to deliver Product into any of the Vessel’s tanks or other
places which are not regularly used for storage of bunkers or lubricants or other products as the case may be and
shall not be required to deliver any Product for the export of which a Government permit is required and has not been
obtained by the Buyer.
8.03       Means of the Delivery Delivery shall be effected in one or more consignments at the Point of Delivery by
such means as the Company shall deem appropriate in the circumstances.
8.04       Barging In the event of delivery by barge, the Buyer shall at its own expense provide a clear and safe berth
for the barge(s) alongside the Vessel’s receiving lines and shall provide all necessary facilities and assistance
required to effect delivery. The Buyer agrees to pay and fully indemnify the Company against all claims and expenses
in respect of any loss, damage or delay caused by the Vessel to any barge and/or its equipment.
8.05       Connection The Buyer shall make connection between the pipelines or delivery hoses and the Vessel’s
intake line and shall render all other necessary assistance and provide sufficient tankage and equipment to receive
promptly each and every consignment of the Delivery. The Buyer is responsible for ensuring that the Product is
delivered at a safe rate and pressure and that all equipment utilised therefor is in a safe and satisfactory condition.
8.06       Title/Retention of Ownership Delivery shall be deemed complete when the Product has passed the flange
connecting the Physical Supplier’s delivery facilities with the receiving facilities provided by the Buyer. However, the
ownership of the Product shall pass to the Buyer only after the Price has been received by the Company in full as
provided in Clause 12.01. Until such time as the Price is received in full by the Company, the person in possession
of the Product delivered shall hold the Product for the Company as a mere bailee, without charging any charges
whatsoever to the Company and store it in such way so that it can be identified as the Company’s property; the
Product shall remain on the Vessel at Buyer’s sole risk and expense and its consumption is prohibited.
8.07       Risk The Company’s responsibility for the Product shall cease and the Buyer shall assume all risks and
liabilities relating thereto, including loss, damage, deterioration, depreciation, contamination, evaporation or
shrinkage of Product and responsibility for loss, damage and harm caused by pollution or in any other manner to
third parties at the time Product leaves the Physical Supplier’s fixed depot or wharf facilities. The Buyer agrees to
fully indemnify without limit the Company in respect of any liability, claim or demand for which the Buyer is liable.
8.08       Measurement The quantity of the Product delivered hereunder shall be determined at the Physical
Supplier’s option by one of such generally recognised methods of measurement as is appropriate in the
circumstances.
8.09       Specification The Product to be delivered shall be as specified in the Nomination Confirmation and other
than as more precisely specified therein shall be of the Company’s commercial grades of Product as currently offered
        Case 4:20-cv-01195 Document 9-2 Filed on 05/20/20 in TXSD Page 4 of 8
generally to its Buyers at the time and the Point of Delivery for marine bunkering or lubrication purposes. No other
warranties, express or implied, as to the quality or the fitness of the Product for any purpose, are given or form part
of the Agreement.
8.10      Compatibility and Segregation Responsibility for establishing compatibility of the Product delivered with
any other product or products and for segregating or co-mingling the same rests solely with the Buyer.
8.11      Substitution The Company may discharge its obligation to deliver Product as specified in the Nomination
Confirmation by supplying in substitution therefor product of a different grade and/or brand name provided always
that such substitute product is of an equivalent or superior specification to that specified in the Nomination
Confirmation.
8.12      Availability Subject to the availability of Product, the availability of facilities at the Port of Supply and Point
of Delivery and the customary priority of mail vessels and tankers, and to the Buyer giving notice in accordance with
Clause 8.15, the Company will use its best endeavours to ensure that the Product is delivered promptly upon the
Vessel’s arrival but the Company shall not be responsible for any loss, expense, damage or increased costs incurred
in consequence of the Vessel not being supplied promptly or otherwise being delayed or restrained for any reason
whatsoever.
8.13      Time The Buyer is responsible for ensuring that the Vessel is ready to receive the Product at the Point of
Delivery on the expiry of the notice given in accordance with Clause 8.15.
8.14      Delay In the event that the Vessel’s arrival at the Point of Delivery is delayed or likely to be delayed the Buyer
must so advise the Company without delay. The Buyer should also ensure that the Vessel’s agent at the Port of
Supply is similarly informed and that the agent advises the Physical Supplier accordingly and without delay. At the
Buyer’s request the Company will use its best endeavours to supply a delayed Vessel on the terms originally agreed
but reserves the right to pass on to the Buyer all additional costs including increased Basic Cost arising from the
Vessel’s delayed arrival.
8.15      Notice and Other Delivery Requirements The Buyer must give not less than 72 hours notice (excluding
Saturdays, Sundays, holidays and other non-working days at the Port of Supply) of the Vessel’s readiness to receive
Product to the Company and to the Physical Supplier. Notice must be given during the Company’s normal business
hours (Monday to Friday inclusive, 0900-1700 Local time). Notice given outside these hours will be deemed to have
been given at 0900 on the first business day thereafter. Furthermore it is in all circumstances and on all occasions
the responsibility and duty of the Buyer to ascertain and where appropriate to comply with:
          1. the precise requirements of the Physical Supplier and any other person, body or authority in respect of
             the giving of notice of the Vessel’s time of arrival at the Point of Delivery.
          2. the exact location of the Point of Delivery
          3. any particular requirements to enable Delivery to be effected as efficaciously as possible
The Buyer is advised to instruct its agent at the Port of Supply to liaise with the Physical Supplier so as to ensure
compliance with these provisions.
8.16      Information In response to a specific request for information from the Buyer in respect of the Point of
Delivery the Company will use its best endeavours to obtain or provide the information requested. Whilst every care
will be taken to ensure that such information is accurate and up-to-date it is furnished on the strict understanding
that It is not a contractual representation and that no responsibility whatsoever will attach to the Company for its
accuracy and veracity.
8.17      Environmental Protection Without prejudice to Clause 8.07 the Company may at any time without notice
take any steps which it considers necessary to protect the environment from damage arising from spillage or transport
of Product. Any action so taken shall be on behalf of and at the expense of the Buyer.

9.00    CANCELLATION AND BREACH In the event of the Buyer at any time cancelling a request for Product or
the Vessel failing to take delivery of part or all of the requested Product the Company shall have the right to pursue
a claim against both the Buyer and the Vessel for all loss and damage thereby suffered including loss of profit. The
Company may treat any other breach by the Buyer of any express term of the Agreement as a breach of a condition
and it may at its discretion thereupon accept the breach, treat the Agreement as repudiated and seek such remedies
as it considers appropriate. So however that the provisions of Clauses 15.01,16.01 and 17.01 shall survive the
determination of the Agreement in any event.

10.00 MARITIME LIEN Where Products are supplied to a Vessel, in addition to any other security, the agreement
is entered into and the Products are supplied upon the faith and credit of the Vessel. It is agreed and acknowledged
that the sale of Products to the Buyer and/or their acceptance on the Vessel create a maritime lien over the Vessel
for the price of the Products, such maritime lien afforded to the Company over the Vessel. In any event any applicable
Law shall not prejudice the right of the maritime lien of the Company afforded hereunder or by any other applicable
Law, be it of the place of delivery, of the flag of the Vessel, of the place of jurisdiction, and/or of an arrest of the
Vessel, or otherwise howsoever. In case the Buyer is not the owner of the Vessel, it hereby expressly warrants that
it has the authority of the owner to pledge the Vessel’s credit and create a lien upon her as aforesaid and that he has
given notice of the provisions of this Clause to the owner. The Company shall not be bound by any attempt by any
person to restrict, limit or prohibit its lien or liens attaching to a Vessel, either by clausing the Physical Supplier’s
delivery receipts or otherwise.

11.00 THE PRICE
11.01 Unit Price Where in the Nomination Confirmation the Unit Price is stated to be not subject to variation the
Unit Price will, subject to clause 8.14, not be varied. In all other cases having agreed the Unit Price of the Product
        Case 4:20-cv-01195 Document 9-2 Filed on 05/20/20 in TXSD Page 5 of 8
the Company will endeavour to refrain from making any increase. However , the cost of marine bunkering products
is volatile and the Company therefore reserves the right to increase the Unit Price at any time before delivery. Notice
of the increase will be given during the Company’s normal business hours (Monday to Friday inclusive, 0900-1700
Local time). Notice given outside these hours will be deemed to have been given at 0900 on the first business day
thereafter. In such event the Buyer may forthwith give written notice to the Company of cancellation of the
Agreement. If no such notice is received within one hour of the Company advising the Buyer of the increase of the
Unit Cost the Buyer shall be deemed to have agreed to the revised Unit price and the Agreement so revised shall
remain in full force and effect.
11.02 Further Costs In addition to the Basic Cost of the Product the Buyer agrees to pay for any charges raised
in respect of taxes of any kind, freight, barge, vehicle, wagon or clean up costs including overtime or other like
payments; insurance; pilotage; port dues and any and all other like costs and expenses incurred by or charged to
the Company. Such charges, costs and expenses will be passed on to the Buyer at the rates charged to the Company
as and when they are advised to the Company and together with the Basic Cost shall for all purposes constitute the
Price due from the Buyer to the Company for the Product supplied.
The contracted prices are duty free only on the basis that the nominated vessel previous and next port of
call are outside of the country; If the vessel calls an additional internal port prior to or after bunkering the
prices will be adjusted substantially higher to cover the applicable duty;
11.03 Notice of the price The Company will give notice of the Price to the Buyer as soon as reasonably practicable
after Delivery. In certain circumstances the Company will give notice of the Price in instalments. Where notification
of the Price is given in instalments each element of the Price so notified shall when due constitute an enforceable
debt due from the Buyer to the Company. Notice of the Price may at the Company’s option be provided by invoice
sent by post or telex or as otherwise provided herein or as agreed.
11.04 Proof of delivery The Buyer or its representative should attend Delivery and obtain at that time all
outstanding information relating to Delivery including the exact quantities and precise specification of the Product
delivered. Unless otherwise requested by the Buyer prior to despatch by the Company of the Nomination
Confirmation the Company shall be under no obligation at any time to produce to the Buyer any evidence of delivery
to the Vessel. It is expressly agreed that the furnishing by the Company of proof of Delivery is not a pre-requisite to
payment of the Price.

12.01 PAYMENT In most cases special payment terms will have been agreed and will be set out in the Nomination
Confirmation. Each of the following terms apply unless the Nomination Confirmation otherwise provides:
       1. Payment of the Price will be made in United States dollars to the bank and account specified in the
           Nomination Confirmation or the Company’s Invoice (“Invoice”) in full without deduction, set off or any
           counter claim, for any reason whatsoever (including but without limitation in respect of any quantity or
           quality claim) so as to ensure that the Company receives value for the payment in cleared funds on or
           before the Due Date or such earlier date in the case of Clause 12.01.8.
       2. The Due Date is as provided in the Nomination Confirmation.
       3. Timely payment is of the essence of the Agreement.
       4. In the event of the Buyer not making payment in full by the due date, the Buyer shall be charged and
           obliged to pay to the Company default interest/late payment charges at the rate of 2.5% per month on the
           principal amount due from the due date of payment to the date of actual full payment of the principal,
           without prejudice to the Company’s right to claim full payment forthwith. The Buyer hereby agrees and
           accepts that the quantum of the default interest/late payment charges as calculated hereinabove in this
           sub-clause, is not a penalty, but constitutes the agreed damages suffered by the Company as a result of
           the latter being deprived of the timely payment of the principal amount (inclusive of, but not limited to, the
           element of interest), without prejudice to all other rights and entitlements of the Company under these
           Conditions or under the applicable Law or otherwise. In the event that the aforesaid contractually agreed
           rate of default interest/late payment charges is in excess of that permitted by any applicable Law, it shall
           be substituted by the maximum rate so permitted.
       5. Payment will be made by way of telegraphic, telex, swift or rapid electronic transfer to the bank and
           account specified in the Bunker Nomination and/or Invoice. All bank and other charges, if any, incurred
           in effecting remittance will be for the account of the Buyer Advice of remittance including identifying
           references should always be given to the Company.
       6. Payments received by the Company from or on the behalf of the Buyer notwithstanding any specific
           request to the contrary will be applied in the following order in diminution or extinction of :
                 1. accrued financial and other charges in respect of transactions for which the principal sum has
                    been previously paid.
                 2. accrued financial and other charges arising from all other transactions.
                 3. any principal sum or sums due and outstanding commencing with the oldest and proceeding
                    chronologically thereafter to the most recent.
                 4. any principal sum which the Company knows or reasonably expects will fall due at a future date.
       7. The Company may in good faith vary, amend, withdraw, substitute or add to the terms relating to payment
           at any time in the course of a transaction in such manner as it shall in its absolute discretion consider
           necessary to protect its interests.
       8. If at any time the reputation, standing, creditworthiness, liquidity or solvency of the Buyer or any principal
           manager, subsidiary , parent, associate or affiliate of the Buyer should give the Company reasonable
           cause for concern, the Company may, without prejudice to all other rights and remedies which it may
        Case 4:20-cv-01195 Document 9-2 Filed on 05/20/20 in TXSD Page 6 of 8
           have, give notice to the Buyer that credit facilities from the Company to the Buyer are withdrawn or
           suspended as the case may be and all sums outstanding shall thereupon fall due for immediate payment
           irrespective of any other Due Date previously agreed. Financial charges per Clause 12.01.1 shall incur
           from the date of the relevant notice being tendered to the Buyer.
        9. In the event that the Buyer or any subsidiary or parent thereof shall commit an act of bankruptcy or shall
           be the subject of proceedings judicial or otherwise commenced for debt, bankruptcy, insolvency,
           liquidation or winding up, the Company may forthwith terminate any Agreement with the Buyer and/or all
           credit arrangements in the lines of 12.01.8 above.
        10. The full legal and other costs and expenses incurred by the Company including those of the Company’s
           own legal department and of other lawyers it may employ in connection with any breach by the Buyer of
           any term of the Agreement including but not limited to actions for security or enforcement as well as
           preaction costs shall be for the Buyer’s account, payable by the Buyer and shall for all purposes form part
           of the Price due from the Buyer to the Company for the Product supplied.

13.00 CLAIMS, DISPUTES AND PRECAUTIONS
13.01 Time Limits: Because the Company is frequently placed under strict time limits by its suppliers for the
presentation of claims it is necessary that it too must impose rigid time limits on receiving notice of claims from its
Buyers. In consequence of the Company’s strict time limits, Buyers should ensure that they maintain their own
equally strict internal checking and reporting procedures. It must be clearly understood that the Company will not
relax its time-limits in any circumstances.
13.02 Notification: Written notice of any claim or potential claim must be given to the Company within the time
limit specified. It is the Buyer’s responsibility to ensure that notice is received by the Company whose confirmation
of receipt should always be sought. Regardless of whether a claim or dispute has arisen or is anticipated the Buyer
must always give prompt notice to the Company of any discrepancy, error or omission present in any form or
document tendered, submitted or produced by the Physical Supplier and of any unusual occurrence relating to the
Delivery.
13.03 Sufficiency of Information:             To enable the Company to investigate and pursue a claim the notice must
be give sufficient information for the Company to be able to identify the relevant transaction , the nature of the
complaint and the loss or damage alleged. Any notice which does not give such sufficient information will not be
valid. For the same reasons the Buyer must provide a full and complete response to any and all questions, enquiries
and requests made of it by the Company concerning the claim and matters relating thereto.
13.04 Categories:          Claims fall into 3 categories:
                        1. Quantity claims and disputes
                        2. Quality claims and disputes
                        3. Other claims and disputes
          1.01     Quantity Claims and Disputes: These are most easily avoided by ensuring high standards of
          checking before, during and after Delivery by an officer of the Vessel’s crew or other senior representative
          of the Buyer.
          1.02     For bulk deliveries, delivery barges, wagons and vehicles must be checked by tank-dipping to
          measure the contents and ensure full out-turn. Flow meters must be checked for seals, correct settings and
          calibration and general condition. All of these checks must be carried out before and after delivery of each
          consignment and each barge, wagon or vehicle tank load. The Delivery must be supervised by the Buyer at
          all times and care must be taken in ensuring that all documentation is complete and accurate before signing
          and stamping. Any such discrepancies must be recorded on the Physical Supplier’s delivery receipt. Unless
          these procedures are followed it is nearly always impossible for a claim to be substantiated. The Company
          regrets therefore that it will be obliged to reject claims for short delivery where these receiving procedures
          are not followed.
          1.03     The Company will not accept a claim for short delivery based upon figures obtained by measuring
          the Product in the Vessel’s tank.
          1.04     The time limit for receipt by the Company of a notice of a quantity dispute is 7 (seven) running days
          from the date of Delivery or such shorter period as is specified in the Bunker Nomination.
          2.01     Quality Claims and Disputes. It is the Buyer’s responsibility to ensure that the Product
          tendered for Delivery is that which is required by the Vessel and is delivered into the correct tanks.
          2.02     Three(3) representative samples of every Product consignment must be taken as Delivery proceeds
          at barge’s or other delivery mean’s manifold by dripping method. The samples must be signed and sealed
          by a representative of the Physical Supplier and by an officer of the Vessel or other representative of the
          Buyer. One set of samples must be retained by the Buyer, the other by the Physical Supplier and the third
          for Marpol.
          2.03     As with quantity claims it is important to check that all documentation is in order and to note
          discrepancies on the Physical Supplier’s delivery receipt before signing and stamping.
          2.04     In the event of the Buyer having grounds to believe that the Product supplied does not accord with
          the relevant description in the Nomination Confirmation or is defective, the Buyer shall immediately:
                           1. take all reasonable steps to mitigate the consequences of having been supplied with
                               possibly defective or incorrect Product; and
                           2. give notice with full details of the possibly defective or incorrect Product to the Company
                               together with the Vessel’s position destination and ETA; the quantities and locations of
                               all bunkers on board the Vessel, the rate and quantity of consumption since Delivery and
                               the location immediately prior to consumption of the Product consumed; for each of the
        Case 4:20-cv-01195 Document 9-2 Filed on 05/20/20 in TXSD Page 7 of 8
                                three proceeding deliveries to the Vessel, the quantity, quality and specification of
                                bunkers supplied, the port and date of supply and the name of the supplier; and
                             3. inform the Company of the whereabouts of the Buyer’s set of samples.
        2.05     In case of any such quality claim, the above sample retained by the Physical Supplier shall be tested
        at a mutually agreed independent laboratory, the result of which shall be final and binding upon all the parties
        hereto. Prior to this testing the seal of the sample shall be breached in the presence of the representatives
        of both parties (unless one of them is not present) and that of the laboratory, whilst both parties shall have
        the right/option to appoint its own surveyor. No other samples and/or the testing thereof shall be acceptable
        and/or of any value or effect.
        2.06     If it is alleged that any equipment or machinery has been damaged by defective Product full details
        must be given to the Company at the earliest opportunity and the item must be preserved and made available
        for inspection on demand at any reasonable time or times to the Company or its representative.
        2.07     The time limit for receipt by the Company of notice of a quality claim is 7(seven) running days from
        the date of Delivery or such shorter period as is specified in the Nomination Confirmation.
        3.01     Other Claims and Disputes: Notice of all other claims, specifically excluding any and all claims
        relating to or associated with those relating to matters of quantity or quality which are subject to the time
        limits set out in sub-clauses 13.04.1 and 13.04.2 above, should be given to the Company as soon as
        reasonably possible and in any event no later than 28 running days after Delivery. If the Bunker Nomination
        Confirmation provides for a shorter period such shorter period shall apply.
        4.01     Summary of Time Limits:
                 Quantity claims and disputes 7 running days
                 Quality claims and disputes 7 running days
                             Other claims and disputes 28 running days
        all subject to the provision of shorter time limits in the Bunker Nomination.

14.00 WAIVER The failure by any party to the Agreement to enforce any right against any other party shall not
be construed as a waiver of that right or in any way affect the validity of the Agreement. In particular, the granting by
the Company of any additional time to make payment or the waiving or reducing of any financial or other charge shall
not prevent the Company at any time thereafter from relying upon its strict contractual rights. However, the non full
and/or non timely payment of the Company’s invoice pursuant to clause 12.01 above, shall constitute an irrevocable
waiver of any quantity, quality and any other claim of the Buyer.

15.00 INDEMNITY The Buyer hereby indemnifies the Company in respect of all damage or injury occurring to any
person or to any property and against all actions, suits, claims, demands, costs, charges or expenses arising in
connection therewith to the extent that the same shall have been occasioned by the negligence or default of the
Buyer, its servants or agents or any third party in the course of performance of or arising out of the Agreement.

16.00 LIABILITY-LIMITATION TO THE COMPANY’S LIABILITY                        Without prejudice to any other provision in
these Conditions:
16.01 Under no circumstances shall the Company or its servants, subcontractors and/or agents be liable for any
physical injury or damage, including but without limitation for the consequences of any damage to the Vessel’s
machinery or equipment caused by the Products which do not correspond to the description ordered by the Buyer.
16.02 The Buyer shall be solely liable for making the hose connections on board the Vessel and generally to accept
the Products on board; therefore the liability for any loss or spillage of Products overboard the Vessel shall be solely
with the Buyer, the Company or the Physical Supplier not having any liability whatsoever.
16.03 The Company shall, under no circumstances, be liable for loss of hire, income and/or profit or any
consequential damages of the Buyer. Where the Company is liable for any delay caused to the Vessel, its liability
shall be limited to the proven actual running costs of the Vessel for the period of any such delay (exclusive of any
loan/finance servicing costs in relation to the Vessel and/or any other expenses not directly connected to the actual
running of the Vessel). Where Products are proven to be off-specifications to the extend of not being able to be used
in the Vessel and the Company is liable, the liability of the latter in respect of the value of the replacement product
cannot exceed the price of the Products replaced as invoiced by the Company.
16.04 The Company shall not be liable for negligence on the part of its employees, servants and/or agents or on
the part of the Physical Supplier and/or its employees, servants and/or agents.
16.05 The Company’s liability for any claim whatsoever, whether based in tort or contract, shall be limited to the
value of the Products as set out in the Company’s Invoice for the particular transaction.
16.06 The Physical Supplier and the employees, representatives, subcontractors, servants and/or agents of the
Physical Supplier and/or the Company shall enjoy the benefit of all rights afforded to the Company under these
Conditions.

17.00 COMPENSATION Notwithstanding the foregoing, in the event that the Company is found to be liable to the
Buyer , the total amount payable by way of compensation other than in respect of personal injury or death shall not
exceed the price charged to the Buyer for the Product supplied under the Agreement. It is a pre-condition to the
payment of any compensation by the Company that all sums standing due to the Company from the Buyer are first
paid and settled.
        Case 4:20-cv-01195 Document 9-2 Filed on 05/20/20 in TXSD Page 8 of 8
18.00 INSURANCE The Buyer is responsible for effecting and maintaining in force adequate insurances which
will fully protect the Buyer, the Company and all third parties from all risks, hazards and perils associated with or
arising from the Agreement and Delivery.

19.00 LICENCES PERMITS AND APROVALS The Buyer is responsible for obtaining all necessary permits,
licences and approvals required to enable both parties to execute all of their obligations under the Agreement.

20.00 NO WARRANTY
20.01 The Product shall be within the specifications generally offered to the Company’s customers at the time and
place of delivery.
20.02 The Company makes no warranties of quality (other than what is expressly mentioned herein above) fitness
or merchantability with respect to any of the Products and any implied warranties or conditions of whatsoever nature
(statutory included) are expressly excluded.
20.03 The Buyer shall have the sole responsibility to select suitable products for his vessel.

21.     MISCELLANEOUS
21.01 If any provision of these Conditions or the Agreement becomes or is found to be invalid, illegal or
unenforceable in respect of any Law, the validity, legality and enforceability of the remaining provisions hereof shall
in no way be affected or impaired.
21.02 It is mutually agreed that the Products provided by the Company to the Buyer under the terms of the
Agreement have been ordered by the Buyer in the ordinary course of business between Company and Buyer. All
payments from the Buyer to the Company for Products supplied under the Agreement are deemed to have been
made in the ordinary course of business between the Company and the Buyer, according to these ordinary business
terms agreed between them.

22.00 LAW AND JURISDICTION
22.01 These Conditions and the Agreement governed by them and/or to which they apply, as well as any disputes,
differences, claims and/or other matters relevant hereto, shall be governed by the General Maritime Law of the United
States of America.
22.02 Without prejudice to the provisions of clause 22.03 herebelow, any disputes and/or claims arising in
connection with these Conditions and/or any agreement governed by them, shall be submitted to the United States
District Court for the Southern District of Houston, Texas.
22.03 For the sole benefit of the Seller, it is further agreed that the Seller, without prejudice to any of its rights, has
the right to proceed against the Buyer and/or the Vessel and/or any other party in such other jurisdiction worldwide
or within the United States of America, as the Seller in its sole discretion sees fit, inter alia, for the purpose(s) of
securing any payment due to it or proceeding in the main or any other proceedings in order to enforce and/or collect
any claim or cause the issuance of any Court judgment whatsoever. The Buyer agrees and acknowledges that the
nature of the transaction and of the respective business concerned is such, to the effect that the foregoing which are
set for the benefit of the Seller, are absolutely reasonable and fully acceptable by the Buyer, which hereby confirms
that it will also be liable for all costs of the Seller including but without limitation Attorneys’ fees.
22.04 If any proceeding of any nature whatsoever is instituted under Clause 22.02 or 22.03 above, in connection
with any controversy arising out of these Conditions or the Agreement or to interpret or enforce any rights under the
Agreement, the prevailing party shall have the right to recover from the losing party its reasonable costs and
attorneys’ fees incurred in such proceeding.


SCHEDULE referred in clause 1.00

- PRAXIS ENERGY AGENTS LLC of Houston U.S.A.
- PRAXIS ENERGY AGENTS LLC Greek Branch of Athens.
